Citation Nr: 0714382	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-37 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky



THE ISSUE

Entitlement to Chapter 31 vocational benefits to obtain a 
college degree with a major in psychiatry.



REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1983 to 
September 1990.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a July 2004 decision by the RO.

REMAND

The veteran claims her application for Chapter 31 vocational 
rehabilitation benefits to obtain a college degree with a 
major in psychiatry is feasible.  During 2004 the Board 
determined that the notice and duty to assist provisions of 
the Veterans Claims Assistance Act (VCAA) were applicable to 
this type of claim.  Since claims arising under Chapter 31 of 
Title 38 do not contain their own notice provisions, the 
Board determined that the provisions of the VCAA should be 
applied in this case.  Cf. Barger v. Principi, 16 Vet. App. 
132 (2002) (holding that VCAA notice requirements do not 
apply to claims under chapter 53 where they contain their own 
notice requirements).

In pertinent part, the VCAA defines VA's notice and duty to 
assist requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  The CAVC has emphasized that the provisions of the 
VCAA impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and her 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim. 38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  The "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Upon review of the record, the Board finds that the veteran 
has not been properly advised of the duty to notify and 
assist provisions of the VCAA.  The case, therefore, is 
remanded to allow the RO to issue proper notice in this case.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2006)) notice letter that complies with 
the recent decision in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The letter should 
include specific advice to the veteran to 
submit any evidence and/or information in 
her possession which she deems pertinent 
to her claim.  The letter should also 
include advice to the veteran of the 
evidence necessary to substantiate her 
claim (i.e., evidence that would show 
that her vocational goal is feasible).  
The veteran should also be advised of 
proposed objectives and vocational 
rehabilitation services to support 
suitable objectives for occupations 
(office/administrative) with her current 
training and experience. 
 
2.  Ensure that the claims folder 
contains all current records, if any, 
from the veterans' Vocational and 
Rehabilitation folder.  The RO should 
also review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107, as well as 38 
C.F.R. § 3.159, are fully complied with 
and satisfied.

3.  Thereafter, readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).











	(CONTINUED ON NEXT PAGE)
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006). 




________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).  


